Exhibit 10.2

ROCHESTER MEDICAL CORPORATION

2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made this     day
of    ,     , by and between Rochester Medical Corporation, a Minnesota
corporation (the “Company”) and                     , an individual resident of
                    ,                     (“Participant”).

1. Restricted Stock Award. The Company hereby grants to Participant a restricted
stock award of                shares (the “Restricted Shares”) of Common Stock,
without par value per share, of the Company according to the terms and
conditions set forth herein and in the Rochester Medical Corporation 2010 Stock
Incentive Plan (as adopted, amended and currently in effect, the “Plan”). Words
and phrases not otherwise defined herein shall have the meanings ascribed to
them, respectively, in the Plan. A copy of the Plan will be furnished upon
request of Participant. With respect to the Restricted Shares, except as
provided in this Agreement, Participant shall be entitled at all times on and
after the date of issuance of the Restricted Shares to exercise the rights of a
shareholder of Common Stock of the Company, including the right to vote the
Restricted Shares and the right to receive dividends on the Restricted Shares.

2. Vesting; Forfeiture; Early Vesting.

(a) Except as otherwise provided in this Agreement, the Restricted Shares shall
vest on the date selected below:

 

Vesting Date (select one)

   Number of Restricted
Shares Vested   Participant’s
Initials

¨                     ,    

   [    ]  

¨                     ,    

   [    ]  

¨                     ,    

   [    ]  

¨                     ,    

   [    ]  

(b) If Participant’s service as a director of the Company or any Affiliate
terminates prior to vesting of the Restricted Shares pursuant to Section 2(a) or
Section 5 hereof, all of Participant’s rights to all of the unvested Restricted
Shares shall be immediately and irrevocably forfeited, except that (i) if
Participant’s service as a director terminates by reason of permanent and total
disability prior to the vesting of Restricted Shares under Section 2(a) or
Section 5 hereof, or (ii) if Participant’s service as a director terminates by
reason of death prior to the vesting of Restricted Shares under Section 2(a) or
Section 5 hereof, all Restricted Shares granted hereunder shall vest as of such
termination of directorship. Upon forfeiture, Participant will no longer have
any rights relating to the unvested Restricted Shares, including the right to
vote the Restricted Shares and the right to receive dividends declared on the
Restricted Shares.

[Director - Restricted Stock]



--------------------------------------------------------------------------------

3. Restrictions on Transfer. Until the Restricted Shares vest pursuant to
Section 2 or Section 5 hereof, none of the Restricted Shares may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and any
purported sale, assignment, transfer, pledge, attachment or encumbrance shall be
void and unenforceable against the Company, and no attempt to transfer the
Restricted Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the purported transferee with any interest or right in or
with respect to the Restricted Shares.

4. Distributions and Adjustments.

(a) If any Restricted Shares vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall receive upon
such vesting the number and type of securities or other consideration which
Participant would have received if such Restricted Shares had vested prior to
the event changing the number or character of the outstanding Common Stock.

(b) Any additional Restricted Shares of Common Stock of the Company, any other
securities of the Company and any other property (except for regular cash
dividends or other cash distributions) distributed with respect to the
Restricted Shares prior to the date or dates the Restricted Shares vest shall be
subject to the same restrictions, terms and conditions as the Restricted Shares
to which they relate and shall be promptly deposited with the Secretary of the
Company or a custodian designated by the Secretary.

5. Acceleration of Vesting Upon Change In Control. Notwithstanding any other
provision in this Agreement, the Restricted Shares shall be vested as to 100% of
the Restricted Shares on the date of a “Change in Control.” A “Change in
Control” shall mean any of the following: (i) the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other corporate reorganization are owned by persons who were
not shareholders of the Company immediately prior to such merger, consolidation
or other corporate reorganization, (ii) a public announcement (which, for
purposes of this definition, shall include, without limitation, a report filed
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) that any person or group has acquired beneficial ownership
of more than 50% of the then outstanding shares of Common Stock and, for this
purpose, the terms “person,” “group” and “beneficial ownership” shall have the
meanings provided in Section 13(d) of the Exchange Act or related rules
promulgated by the Securities and Exchange Commission; (iii) the Continuing
Directors (as defined below) cease to constitute a majority of the Company’s
Board of Directors; (iv) a sale of all or substantially all of the assets of the
Company or the dissolution of the Company; (v) the commencement of or public
announcement of an intention to make a tender or exchange offer for more than
50% of the then outstanding shares of the Common Stock; or (vi) the majority of
Continuing Directors, in their sole and absolute discretion, determine that
there has been a change in control of the Company. “Continuing Director” shall
mean any person who is a member of the Board of Directors of the Company, who
(A) was a member of the Board of Directors on the date of this Agreement or
(B) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors.

 

2



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Issuance of Restricted Shares. The Company shall cause the Restricted Shares
to be issued in the name of Participant, either by book-entry registration or
issuance of a stock certificate or certificates evidencing the Restricted
Shares, which certificate or certificates shall be held by the Secretary of the
Company or the stock transfer agent or brokerage service selected by the
Secretary of the Company to provide such services for the Plan. The Restricted
Shares shall be restricted from transfer and shall be subject to an appropriate
stop-transfer order. If any certificate is used, the certificate shall bear an
appropriate legend referring to the restrictions applicable to the Restricted
Shares. Participant hereby agrees to the retention by the Company of the
Restricted Shares and, if a stock certificate is used, agrees to execute and
deliver to the Company a blank stock power with respect to the Restricted Shares
as a condition to the receipt of this award of Restricted Shares. After any
Restricted Shares vest pursuant to Section 2 or Section 5 hereof, and following
payment of the applicable withholding taxes pursuant to Section 6(b) of this
Agreement, the Company shall promptly cause to be issued a certificate or
certificates, registered in the name of Participant or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
evidencing such vested whole Restricted Shares (less any Restricted Shares
withheld to pay withholding taxes) and shall cause such certificate or
certificates to be delivered to Participant or Participant’s legal
representatives, beneficiaries or heirs, as the case may be, free of the legend
or the stop-transfer order referenced above. The value of any fractional
Restricted Shares shall be paid in cash at the time certificates evidencing the
Restricted Shares are delivered to Participant.

(b) Income Tax Matters.

(i) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(ii) In accordance with the terms of the Plan, and such rules as may be adopted
under the Plan, Participant may elect, subject to the consent of the Committee,
to satisfy Participant’s federal and state income tax withholding obligations
arising from the receipt of, or the lapse of restrictions relating to, the
Restricted Shares, by (i) delivering cash, check (bank check, certified check or
personal check) or money order payable to the Company, (ii) having the Company
withhold a portion of the Restricted Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock already owned by Participant having a Fair Market
Value equal to the amount of such taxes. Any such shares already owned by
Participant shall have been owned by Participant for no less than six months
prior to the date delivered to the Company if such shares were acquired upon the
exercise of an option or upon the vesting of restricted stock units or other
restricted stock. Participant shall represent and warrant in writing that
Participant is the owner of the shares so delivered, free and clear of all
liens, encumbrances, security interests and restrictions. Participant’s election
must be made on or before the date that the amount of tax to be withheld is
determined.

 

3



--------------------------------------------------------------------------------

(c) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.

(d) No Right to Directorship. The issuance of the Restricted Shares shall not be
construed as giving Participant the right to continue as a director of the
Company or an Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to remove a director in accordance with applicable law. In
addition, the Company or an Affiliate may at any time remove a director of the
Company or an Affiliate free from any liability or any claim under the Plan or
this Agreement, unless otherwise expressly provided in the Plan. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

(e) Governing Law. The internal law, and not the law of conflicts, of the State
of Minnesota shall govern all questions concerning the validity, construction
and effect of the Plan and this Agreement, and any rules and regulations
relating to the Plan and this Agreement.

(f) Securities Matters. The Company shall not be required to deliver Restricted
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any applicable stock exchange and
the Minnesota Business Corporation Act) as may be determined by the Company to
be applicable are satisfied.

(g) Severability. If any provision of the Plan or this Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or this Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Agreement, such provision shall be stricken as to such
jurisdiction or the Agreement, and the remainder of the Agreement shall remain
in full force and effect.

(h) No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
Person. To the extent that Participant acquires a right to receive payments from
the Company or any Affiliate pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

4



--------------------------------------------------------------------------------

(j) Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

(k) Consultation With Professional Tax and Investment Advisors. The holder of
this Award acknowledges that the grant, vesting or any payment with respect to
this Award, and the sale or other taxable disposition of the Restricted Shares
acquired pursuant to the Award, may have tax consequences pursuant to the Code
or under local, state or international tax laws. The holder further acknowledges
that such holder is relying solely and exclusively on the holder’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the holder understands and agrees that
any and all tax consequences resulting from the Award and its grant, vesting or
any payment with respect thereto, and the sale or other taxable disposition of
the Restricted Shares acquired pursuant to the Plan, is solely and exclusively
the responsibility of the holder without any expectation or understanding that
the Company or any of its employees or representatives will pay or reimburse
such holder for such taxes or other items.

IN WITNESS WHEREOF, the Company and Participant have executed this Restricted
Stock Award Agreement on the date set forth in the first paragraph.

 

ROCHESTER MEDICAL CORPORATION By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT

 

Name:  

 

 

5